The judgment of the court was pronounced by
Eustis, C. J.
On an examination of this case we came to the conclusion at once that we could not determine it. Those charged with the government of this municipality and with the management of its important concerns, are not the parties in interest in this suit; it is the tax-paying inhabitants who are to be affected by its result. "Were the former alone concerned, we should be justified in leaving them to the consequences of their own acts; but we cannot consent to adjudicate finally on the rights of the latter, in a case presented to us as this is.
From the evidence adduced, we are satisfied that much more important evidence exists, and is within the power of the party, and which has not been exhibited.
The evidence which we must have, if it exists, before we can decide the case, relates to the matter set up in the answer concerning the condition of the Navigation Company, and the relations of the plaintiff with that corporation, its officers and agents, and particularly as to his connection with the resolutions of the 'board of directors which concern transactions relating to the pledge of the bonds, and which have been offered in evidence. The copies of the deliberations of the board of directors do not contain the names of the directors, nor the whole proceedings, and we cannot consent to determine a case like this in the last resort, on a partial consideration of the facts on which it must depend.
We wish it to be understood that, we leave all the question involved in this case entirely open, and remain, in relation to them, entirely uncommitted. We have intended to confine ourselves entirely to a statement of the evidence, which *216we consider ought to have been adduced, being satisfied of its existence by what is already before us, without expressing any opinion as to its effect. We also suggest that the Orleans Navigation Company be made a party to this suit, and, ^yjth its records and the documents in relation to this business, a court can have every means of arriving at a just and equitable conclusion, in relation to every branch of this difficult cause.
Benjamin and Micou, for the plaintiff. Soulé, for the appellants.
The judgment of the Parish Court is reversed, and the case remanded to the Third District Court of New Orleans, for further proceedings, with permission to the parties to amend their pleadings and make newparties; the appellants paying the costs of this appeal.